Title: To Thomas Jefferson from Alexander von Humboldt, 27 June 1804
From: Humboldt, Alexander von
To: Jefferson, Thomas


          
            Monsieur le Président,
            à Philadelphie ce 27 Juin 1804.
          
          Je Vous avais annoncé dans ma première lettre que j’etais venu en ce pays pour Vous voir et pour Vous témoigner personnellement les sentimens d’admiration et d’attachement respectueux que Vos ecrits, Vos idées et Vos actions m’ont inspiré depuis tant d’années. Mon départ fixé pour demain prouve que j’ai rempli le but de mon Voyage. J’ai eu le bonheur de voir le premier Magistrat de cette grande Republique vivre avec la simplicité d’un Siecle philosophique et me recevoir avec cette bienfaisante bonté, qui attache pour jamais. Je parts parce que ma position l’exige, mais j’emporte avec moi la Consolation, que tandis que l’Europe présente un spectacle imoral et mélancholique, le peuple de ce Continent marche à grands pas vers la perfection de l’état social. Je me flatte que je jouirai un jour de nouveau de cet aspect consolant, je simpathise avec Vous dans l’espérance (que Vous exprimez dans la lettre que Mr. M’kean a bien voulu me remettre) que l’humanité peut s’attendre à une grande amelioration par le nouvel Ordre des choses qui regne ici. Daignez agreer les sentimens de ma haute Vénération et de la reconnaissance respectueuse avec laquelle je serai toute ma vie
           Monsieur le Président, Votre très humble et très obéissant Serviteur
          
            Humboldt.
          
          
            Mes amis Bonpland et Montufar me charges de leurs respects pour Votre Excellence.
          
         
          Editors’ Translation
          
            
              Mr. President,
              Philadelphia, 27 June 1804
            
            In my first letter, I told you I had come to this country to see you and convey in person the admiration and respectful kinship that your writing, ideas, and actions have inspired in me for so many years. My departure, which is set for tomorrow, proves that I have fulfilled the goal of my trip. I had the pleasure of seeing the chief magistrate of this great republic live with the simplicity of an enlightened century and welcome me with a generous good will that creates eternal bonds. My responsibilities oblige me to leave, but I take with me the consolation that, while Europe presents an immoral, melancholic spectacle, the people of this continent march boldly toward a perfect society. I am encouraged by the idea that some day I might once again enjoy this consoling sight. I share with you the hope (that you expressed in the letter Mr. McKean gave me) that humankind can expect a significant improvement through the new order of things that reigns here.
            Please accept this expression of the great devotion and respectful gratitude with which I shall always be, Mr. President, your very humble and obedient servant.
            
              Humboldt.
            
            
              My friends Bonpland and Montufar asked me to convey their respects to your excellency.
            
          
        